DETAILED ACTION
Drawings
The formal drawings filed on 12/18/2019 are acceptable.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
The Information Disclosure Statement filed on 3/17/2020 has been considered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 2, 6-9, 14, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LIN ET AL. (20190148499).
With regard to claim 1, Lin et al. discloses a semiconductor device comprising: a semiconductor substrate 200 comprising a channel region 224 in between a source region 222 and a drain region 222; a gate structure 294 arranged on the semiconductor substrate 200 that controls the channel region 224; a dielectric structure 230-292 arranged between the channel region 224 and the gate structure 294, the dielectric structure 230-292 comprising a dielectric layer 292 comprising a high-k dielectric layer 292 or a high-k ferroelectric layer and at least one two dimensional (2D) hexagonal boron-nitride (h-BN) layer 230 in direct contact with the dielectric layer 292. Note figure 6G and paragraphs 0031-0043 of Lin et al.
With regard to claim 2, Lin et al. discloses that the at least one 2D h-BN layer 230 is formed between the channel region 224 and the dielectric layer 292. 
With regard to claim 6, Lin et al. discloses that the high-k dielectric layer 292 is a Hf-based dielectric layer 292 and the high-k ferroelectric layer is a Hf-based ferroelectric layer. 
With regard to claim 7, Lin et al. discloses that the gate structure 294 comprises a metal gate electrode. 
With regard to claim 8, Lin et al. discloses a method of manufacturing a semiconductor device, the method comprising: providing a channel region 224 in between a source region 222 and a drain region 222 in a semiconductor substrate 200; providing a dielectric structure 230-292 on the channel region 224, providing the dielectric structure 230-292 comprising: providing a dielectric layer 292 comprising a high-k dielectric layer 292 or a high-k ferroelectric layer; and providing at least one two dimensional (2D) hexagonal boron-nitride (h-BN) layer 230 in direct contact with the dielectric layer 292; providing a gate structure 294 on the dielectric structure 230-292. Note figures 5, 6G and paragraphs 0031-0043 of Lin et al.
With regard to claim 9, Lin et al. discloses that providing the at least one 2D h-BN layer 230 comprises providing a 2D h-BN layer 230 between the channel region 224 and the dielectric layer 292. 
With regard to claim 14, Lin et al. discloses that the high-k dielectric layer 292 comprises a Hf- based dielectric layer 292 and the high-k ferroelectric layer comprises a Hf-based ferroelectric layer. 
With regard to claim 15, Lin et al. discloses that providing the gate structure 294 comprises providing a metal gate structure 294.
Allowable Subject Matter
Claims 3-5, 10-13, 16, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS L DICKEY whose telephone number is (571)272-1913.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVIENNE MONBLEAU, can be reached on 571-272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business 


/THOMAS L DICKEY/
Primary Examiner, Art Unit 2826